       CASE 0:16-cv-01220-JRT-KMM Document 569 Filed 04/29/20 Page 1 of 1




                    UNITED STATES DISTRICT COURT
                                    DISTRICT OF MINNESOTA

                             TELEPHONIC HEARING

Hudock et al.,                                               COURT MINUTES
                                                            BEFORE: Kate Menendez
                      Plaintiffs,                            U.S. Magistrate Judge
  v.
                                                    Case No:             16-cv-1220-JRT-KMM
LG Electronics U.S.A., et al.,                      Date:                April 27, 2020
                                                    Location:            Telephonic
                      Defendants.                   Court Reporter:      Debra Beauvais
                                                    Digital Recording:   1:00 PM–1:20 PM
                                                    Time Commenced:      1:00 PM
                                                    Time Concluded:      1:20 PM
                                                    Time in Court:       20 minutes


APPEARANCES:
 For Plaintiff:      Brittany N. Resch, Daniel C. Hedlund, Gustafson Gluek PLLC, and Alyssa
                         Leary, Zimmerman Reed.

 For Defendants:     Robert Wolinksy, Phoebe Anne Wilkinson, and Peter H. Walsh, Hogan
                        Lovells US LLP

HEARING ON:

       (1) Letter to Magistrate Judge (ECF No. 563) and Letter to Magistrate Judge (ECF No.
           566).

       The Court held a telephonic hearing to discuss setting a schedule for limited class-wide
discovery. Counsel will meet and confer, and submit a stipulated schedule with discovery
limitations within 30 days, or will bring any disagreements to the Court regarding that schedule
by the same deadline. The Court will have a telephonic status conference in 90 days.


                                                      s/ Lisa Colburn
                                                      Signature of Law Clerk




                                                1
